12. Renewed Social Agenda (
on behalf of the PPE-DE Group. - Madam President, very briefly, I hope the House will forgive me for this last-minute oral amendment to paragraph 14. Colleagues may be aware that this is a sensitive issue and in some languages and for some Member States this does give difficulties. It is important that we try to get the maximum support for this report at the end.
The suggestion is that, instead of paragraph 14 as written, we replace the whole paragraph with a paragraph that has already been accepted by the House. This was paragraph 23 of the Parliament resolution of 11 March 2009 concerning the Spring 2009 European Council on the Lisbon Strategy, and which covers exactly the same ground. I will read it; it is just a few sentences:
'Notes that some Member States have introduced the concept of a minimum wage; suggests that other Member States might benefit from studying their experience; calls on the Member States to safeguard the preconditions for social and economic participation for all and, in particular, to provide for regulations on such matters as minimum wages or other legal and generally binding arrangements or through collective agreements in accordance with national traditions that enable full--time workers to make a decent living from their earnings;'.
As I said, this has been approved by political groups in the past. My apologies for tabling it now. The rapporteur is OK by this, and I hope the House will at least allow the oral amendment to be tabled.
(SV) Thank you very much. I would just like to say something briefly about the Swedish translation. In paragraphs 13 and 36, 'minimum income' has been translated by the Swedish word 'minimilön', which means 'minimum wage'. It should be 'minimiinkomst'. There is a difference between 'minimiinkomst' and 'minimilön', and so there is an error in paragraphs 13 and 36 of the Swedish translation.